 H. P. WASSON AND COMPANY373ployees, all other employees, and all supervisors as definedin the Act: (1) Millwright helpers and (2) pipefitter helpers. Ifa majority of the employees in either group(1) or (2) votes forthePetitioner, they will be taken to have indicated a desirethat their group be included in the appropriate craft unit, andthe Regional Director conducting the elections directed hereinis instructed to issue a certification of representatives to thateffect. If, however, a majority in either of the groups votes forthe Intervenor, they will be taken to have indicated a desirethat their group remain in the existing multiplant unit, and theRegional Director conducting the elections directed hereinwillissue a certification of results of election to that effect.[Text of Direction of Elections omitted from publication.]H. P. WASSON AND COMPANYandRETAIL, WHOLESALE &DEPARTMENT STORE UNION, CIO,Petitioner.Case No.35-RC-853. June 5, 1953SUPPLEMENTAL DECISION AND ORDEROn April 21, 1953, the Board issued its Decision and Direc-tion of Election in the above-entitled proceeding.' In its De-cision the Board held, inter alia, that "on call" employeeswere included in the unit, but not eligible to vote in the election,of the regular full-time and part-time employees at the Em-ployer's Indianapolis, Indiana, department store. On April 27,1953, the Employer filed a petition for reconsideration, re-questing that the Board reconsider its disposition of the rightto vote of the "on call" employees and find that these employeesare eligible to vote.* On April 28, the Petitioner filed atelegram opposing the Employer's request. On May 12, theparties further filed a stipulation stating that the cafeteriaemployees were part of the appropriate unit and requestingthat the Board amend its original Decision and Direction ofElection specifically to include the cafeteria employees.The Boards has considered the Employer's petition forreconsideration, the Petitioner's opposition thereto, and theentire record in the case and makes the following dispositionof the matters raised:As to the Employer's petition for reconsideration, the Board,in its original decision, found that the Employer's "on call"employees were included in the same unit as the Employer's1104 NLRB 249.2 The Employer also filed a motion to "vacate" the direction of election pending determina-tion of the issue raised by its petition for reconsideration. On May 6, 1953, the Board issuedan Order which amended the direction of election by directing that the election be held within60, rather than 30, days from the direction of election.3 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with thiscaseto a three-member panel [Members Houston, Styles, and Peter-son.]105 NLRB No. 50. 374DECISIONSOF NATIONAL LABOR RELATIONS BOARDregular full-time and part-time employees because they per-formed the same work as these employees. However, becauseof the limited and irregular nature of the employment of the"on call" employees, the Board further found that they wereessentially casual, rather than regular part-time, employeesand were ineligible to vote. The Employer contends that thisdecision is erroneous because it denies the right to vote toemployees found to be part of the unit. We find no merit inthis contention.As indicated in our original decision, theBoard's unit determinations are based on functionally relatedwork categories, and all employees performing like work arenecessarily included in the unit regardless of their tenure ofemployment. However, eligibility to vote of other than regularemployees hinges on whether the employees have sufficientinterest in the terms and conditions of employment to warranttheir participation in the election of a collective-bargainingagent.4 As the Board has often held, casual employees, byreasonof their limited employment, lack such interest. Topermit such employees to vote for a collective-bargainingagent, despite their lack of substantial interest, might wellpermit the selection of a collective-bargaining representativeby employees who will be only remotely and insubstantiallyaffected by the activities of that agent. $ We shall adhere to theBoard's usual policy as enunciated in our original decision.The Employer further contends that, in any event, the Boarderred in finding the interests of the "on call" employees in-sufficient to permit them to participate in the election andclaims that such a holding is contrary tothe Board's decisionsinBonwit Teller & Company, 101 NLRB 358, and FranklinSimon & Company, 96 NLRB 671. The "contingent" employeeswhom the Board found eligible to vote in Bonwit Teller workedfrom 1 to 4 days each week for 6 to 7 months a year.6 InFranklin Simon, the contingent employees, who were also foundentitled to vote, averaged about 2 days of work, totaling about15 hours, each week for a 10-month period. The employmentof the employees in those cases was considerablymore ex-tended than that of the "on call" employees in the instant case.Here, as indicated in the original decision, the "on call" em-ployees work only during the busy seasons, for special sales,and sometimesduring the absence of an unusual number ofregular employees, and 75 percent of the "on call" employeesworked either not at all, or averagedlessthan 1 day a week,4See Sixteenth Annual Report of the National Labor Relations Board, pp. 120-121.5 The Employer contends that the result of the Board's decision may lead, among otherthings, to a casual employee'sbeingdeprived of a right to vote and yet required to join aunion, if the latter successfullydemands a union-security clause. However, such contentionis basedon the speculative possibility that the casual employees would be covered by the union-security clause, if such a clause is granted by the Employer. Moreover, there is norequire-ment that an employee, before being impelled to join a union, be granted the right to vote inthe selection of that agent.6In that case the parties agreed to exclude "extra" employees,who workedpart time duringpeak rushseasons.The Board found thatthese employees were included in the unit but in-eligibleto vote. H. P. WASSON AND COMPANY375in the 7-week period preceding the hearing.The Bonwit Tellerand Franklin Simon cases are therefore clearly distinguishableon their facts. Under these circumstances,we adhere to ouroriginal decision and hold that the interests of the"on call"employees of the Employer are insufficient to warrant theirparticipation in the election.Accordingly,we shall dismiss theEmployer's petition for reconsideration.As to the stipulation concerning the cafeteria employees, theparties agreed at the hearing that the cafeterias located in theEmployer's Indianapolis store were a leased department andthat cafeteria employees,together with the employees of theother leased departments,should be excluded from the unit.The unit found appropriate by the Board in its original decisionexcluded employees of all leased departments without specificreference to the cafeteria employees.In their stipulation ofMay 12,1953, the parties agree that the cafeterias are not aleased department,that the cafeteria employees are employeesof the Employer,and that they should be included in the unit.The parties request that the unit be amended specifically toinclude the cafeteria employees.The Petitioner has submitteda showing of interest sufficient to support a petition in a unitincluding the cafeteria employees.We shall amend the unit inaccordance with the stipulation of the parties.ORDERIT IS HEREBY ORDERED that the Employer's petition forreconsideration be, and it hereby is, dismissed.IT IS FURTHER ORDERED that the Board'sDecision andDirection of Election herein be,and it hereby is, amended byadding cafeteria employees to the unit found appropriate inparagraph numbered 4 thereof.?7The appropriate unit as amended consists of all regular full-time and part-time employeesat the Employer's Indianapolis,Indiana,store,including cafeteria employees,truckdriversand warehouse employees,assistant buyers other than the assistant buyer in the shoe de-partment,the assistants in the display,receiving,and alterations departments,and in thefurworkroom, the assistant managers in the traffic and credit departments, the assistant tothe superintendent in the delivery department,the head of the shopping service, the clerk inthe personnel department,the secretary to the credit manager, the accountant,the head ofadj s ments,the head of accounts receivable,the audit manager,and the comparison shoppers,but excluding employees in the leased departments,carpenters,painters,guards, profes-sional employees,the assistant in the personnel department,the secretaries to the executives,the employee counselor,the section managers,the assistant buyer in the shoe department,the supervisor of the warehouse employees,the group leader of the appliance repairmen,and all other supervisors as definedbytheAct.As noted in the original decision,the inclusionof the head of accounts receivable and the audit manager is solely for the purpose of permittingthem,to vote subject to challenge and is not a final determination of their supervisory status,291555 0 - 54 - 25